Citation Nr: 0028132	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-30 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether a well-grounded claim has been submitted for 
entitlement to service connection for a posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1972.  The veteran served in the Republic of Vietnam from 
January 1970 to December 1970.

The appeal arises from the March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, in pertinent part, denying service 
connection for PTSD. 

In the course of the veteran's appeal he testified before a 
hearing officer at the RO in July 1996.  A transcript of that 
hearing is included in the claims folder.  


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

The claims folder contains VA and private medical statements 
and opinions diagnosing PTSD and causally relating that PTSD 
to stressors reported by the veteran as having occurred 
during service in Vietnam.  The veteran is competent to 
report on events which occurred in service to support a well-
grounded claim.  Accordingly, with medical evidence of 
current PTSD and medical evidence of a causal nexus between 
reported stressor events in service and the PTSD, the veteran 
has presented a well-grounded claim for entitlement to 
service connection for PTSD.  Caluza.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded, and to that extent the appeal is granted.  


REMAND

The veteran has reported receipt of Social Security 
disability benefits due at least in part to PTSD.  The Court 
has held that under such circumstances the medical records 
underlying such an award must be obtained for association 
with the claims folder.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Service personnel records show that the veteran was a wheeled 
vehicle mechanic while stationed in Vietnam, attached to the 
221st Signal Company.  The veteran was awarded the National 
Defense Service Medal, the Vietnam Service Medal with two 
Bronze Stars, and the Republic of Vietnam Campaign Medal with 
60 device.  

In a December 1993 Vet Center patient intake report, the 
veteran recounted some of his military history.  He reported 
that he departed Fort Lewis, Washington, and arrived at Cam 
Rahn Bay, Vietnam, on January 14, 1970.  He reported being 
transported to Bien Hoa and then to Long Binh where he was 
processed at the 90th Replacement Company.  He reported that 
he was stationed at Long Binh and was assigned to retrieve 
bodies of dead and wounded.  He also reported that he was a 
perimeter guard, but had few exposures to combat.  Regarding 
traumatic events, he reported that he was ordered to 
destroy/retrieve an American jeep in hostile territory, with 
heavy fire encountered, several American soldiers wounded, 
and one solider hit directly by a rocket-propelled grenade 
(RPG)  in the chest, causing him to explode.  He reported 
that on a mission to Pleiku his unit encountered the bodies 
of five dead American military combat photographers with whom 
he had been good friends, with two of the bodies hanging in 
trees at the edge of the jungle.  He reported that the 
soldiers had been tortured and their bodies mutilated for 
public display.  He also reported witnessing the killing of a 
Vietnamese civilian by an American soldier for no just 
reason.  He reported abusing alcohol, marijuana, and cocaine 
in Vietnam to cope with stress.  The examiner noted that the 
veteran had also been abused as a child by a stepmother.  The 
examiner assessed that the witnessing of the five murdered 
photographers had been deeply disturbing for the veteran. 

In many VA outpatient treatment records, the veteran is noted 
to have PTSD attributed to his having witnessed atrocities in 
the Vietnam during the Vietnam era.  Depression was also 
assessed and treated on an ongoing basis.  In a January 12, 
1994 VA outpatient treatment record, a social worker assessed 
that the veteran had PTSD related to early childhood, with 
the PTSD complicated by his Vietnam service.  In an April 14, 
1994 VA outpatient treatment record, it was noted that the 
veteran had tremendous rage from his youth which was 
occasionally directed toward his significant other or her 
children.  It was noted in that clinical record that the 
veteran had been sexually abused by the brother of his 
stepmother, but no history of the veteran's military service 
was mentioned in that record.  In April 28, 1994 and May 6, 
1994 VA outpatient treatment records, the treating social 
worker noted that the veteran had multiple body pains, and 
also noted that there was much research to the effect that 
chronic adult pain was directly related to physical/sexual 
abuse in childhood.  That social worker noted that the 
veteran had suffered both physical and sexual abuse in 
childhood, and attributed some of his chronic pain to that 
abuse.  In a July 21, 1994 VA outpatient treatment the 
veteran reported that as a teenager he had an urge to hurt 
other teenagers and have other teenagers hurt him, adding 
that in one such instances, "I had a guy stab me in the 
stomach and I broke his wrist."  The treating social worker 
in the July 21 record assessed that the veteran had a history 
of childhood PTSD and explosiveness which was exacerbated by 
his Vietnam experience.  The social worker therein further 
noted that the veteran had witnessed several atrocities in 
Vietnam but had no direct combat experience.  Many VA 
outpatient treatment records note that the veteran was abused 
as a child, but most of these do not attribute his PTSD to 
his childhood traumas.  

In a July 1994 statement, the veteran reported that around 
January 29, 1970, while a squad of rangers were on the firing 
range, he witnessed one of the rangers turn and shoot a 
Vietnamese woman who was yelling at them from the top of a 
hill.  He stated that on February 12, 1970, he and a fellow 
soldier were going to Can Tho and saw bodies along the 
roadside to the ferries.  He stated that on February 20, 
1970, he and fellow soldiers went to pick up a jeep on the 
paddies and he witnessed some "grunts" shot and one killed 
by an RPG.  He reported that in March 1970 he volunteered for 
duty guarding a downed helicopter when they found that five 
of their photographers were tortured and killed approximately 
ten minutes outside of Pleiku.  

At a personal hearing before a hearing officer at the RO in 
July 1996, the veteran testified that he worked as an 
automotive mechanic in service in Vietnam, attached to the 
221st Southeast Asia Pictorial Center.  He testified that he 
spent almost eleven months in Vietnam and that his main 
duties there involved work with such things as jeeps, trucks, 
and generators.  He testified that because he was the head 
mechanic he went all over Vietnam.  He testified that most of 
the time they would go up to Cu-Chi, but once they took the 
wrong road and went by Tay-Nin and were forced to turn around 
on threat of being shot because they were heading to 
Cambodia.  He testified that they were once in Bien-Way 
village when "QC's" confronted them and one put an M16 to 
his head, and he and his fellow soldiers were forced to leave 
the village because the North Vietnamese Army was in the area 
and the village would be destroyed if he and the fellow 
soldiers were spotted there.  He testified that the second 
week he was in Vietnam he witnessed a ranger shoot one person 
several times who was on the top of a hill.  He also reported 
that when he arrived at Long Bin he was told of an American 
soldier who had shot four fellow soldiers.  He also testified 
that on one occasion, when sent out to repair and bring back 
a jeep in the field, he witnessed one of the infantry get hit 
with an RPG in the chest.  He also testified that he had five 
friends in Vietnam who were photographers residing in the 
motor pool "hooch" next to his area, whom he had come to 
know well.  He testified that these photographers went on a 
mission into Cambodia and got shot down ten minutes out of 
Pleiku, based on photographs brought back by others in the 
unit, with some of the photographers in the trees and some on 
the ground.  He testified that he did not remember the names 
of these soldier/photographers.  He testified that there was 
shelling at a river crossing that he had to cross when going 
down to Can Tho.  He testified that while at Can Tho they 
watched the fire fight at the river's edge and could hear 
people screaming.  He testified that since returning from 
Vietnam he had many jobs, with his last work at a uniform 
supply company lasting six years.  He testified to having 
conflicts with supervisors and difficulty with authority post 
service, leading to his leaving jobs or being fired.  He 
testified that currently he was unemployed and receiving 
Social Security disability benefits.  He also testified that 
he was abused as a child, but he believed his PTSD was due to 
his experiences in Vietnam and not abuse he suffered as a 
child.  He testified to suffering from depression and being 
treated with various medications over many years.  

In June 1997 the veteran underwent a two-day evaluation for 
admission to the Northampton VA PTSD Unit.  Based on the 
evaluation it was determined that the veteran did not meet 
the local standard regarding documented stressors for 
admission to the unit.  The reported stressors were 
essentially the same as those the veteran reported in the 
July 1994 statement or at his July 1996 hearing (some 
statements were consistent with the July 1994 statement, and 
some were consistent with the hearing testimony).
 
In a June 1998 response from the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR) to an RO request for 
verification of alleged stressors, it was noted that absent 
sufficient details regarding stressor incidents, alleged 
stressors could not be verified.  The USASCRUR provided unit 
reports with its response, but these reports do not confirm 
any stressors alleged by the veteran.

From April to May, 1999, the veteran underwent a six-week VA 
treatment program for abusers of alcohol and drugs.  The 
veteran was noted to have a history depression and of 
difficulties with alcohol and substance abuse.  In the 
treatment summary a clinical psychologist specifically 
assessed that the veteran's PTSD symptoms stemmed from his 
period of service and not from his childhood abuse.  The 
psychologist based this assessment on the veteran's reports 
of inservice stressors.  These reported stressors included 
encountering the bodies of five dead combat photographers who 
were his personal friends, two of whom had been tortured and 
hung in trees; observing a "mamasan" shot and killed by an 
American soldier without apparent reason; having a rifle put 
to his head in a Bien Hoa village; observing a fellow soldier 
explode after being shot by an RPG; receiving incoming fire 
at Cam Rhan Bay; and seeing stacks of dead bodies along the 
roadside.  The psychologist noted that the veteran had 
persistent PTSD symptoms due to these stressors.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (1999); 
Cohen v. Brown, 10 Vet. App 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304 (f) (1999).  If a claimed 
stressor is not combat related, the veteran's lay testimony 
regarding inservice stressors is insufficient to establish 
the occurrence of the stressor, and it must be corroborated 
by credible supporting evidence.  Doran v. Brown, 6 Vet. 
App. 283 (1994); see also Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Notwithstanding the fact that the claim for service 
connection for PTSD has been found to be well grounded, it is 
now essential that the Board address the question of whether 
the veteran engaged in combat with the enemy, and, if not, 
whether any reported inservice stressors have thus far been 
verified.  

Regarding the question of whether the veteran has engaged in 
combat with the enemy, the Board notes that the veteran's 
DD214 and service personnel records fail to indicate medals 
or awards that would indicate that the veteran engaged in 
combat with the enemy.  Service medical records do not 
reflect treatment for injuries such as shell fragment wounds 
which would have typically been suffered in combat.  Further, 
the veteran has testified that his duties were that of a 
vehicle mechanic, and he has not contended that he engaged in 
combat with the enemy.  Accordingly, the Board concludes that 
the veteran did not engage in combat with the enemy, and is 
he accordingly not entitled to service connection for PTSD on 
that basis.  

There remains the question of whether any reported inservice 
stressors may be verified.  Of the stressors which the 
veteran has reported, the Board notes two incidents which are 
potentially capable of verification, and development must 
accordingly be undertaken in an attempt to verify them.  In 
the first stressor, five soldier photographers whom the 
veteran was friendly with in Vietnam, were killed and their 
bodies mutilated in March 1970, ten minutes outside of 
Pleiku, with two of these soldiers' bodies hanging from trees 
and the other three lying nearby.  In the second stressor, in 
a mission to retrieve a broken-down Jeep on February 20, 
1970, soldiers were shot at and one was killed when an RPG 
struck him in the chest and blew him up.  The veteran 
testified at the July 1996 hearing that he did not recall the 
names of the soldiers killed in these instances.  That 
notwithstanding, appropriate development must be undertaken, 
as detailed in the Instructions, infra, in an attempt to 
verify these stressors.  

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The veteran should be appropriately 
contacted and asked to provide the 
location of the incident on February 20, 
1970, when he witnessed soldiers shot in 
the course of an attempt to retrieve a 
broken-down jeep.  

2.  The RO should obtain and associate 
with the claims folder the Social 
Security determination awarding the 
veteran disability benefits, and the 
medical records underlying that award. 

3.  The RO should request that the 
USASCRUR attempt to confirm the 
following: 

a.  Whether five U.S. military 
photographers were killed ten 
minutes outside of Pleiku in a 
single incident in March 1970, with 
their bodies mutilated and two of 
the bodies found hanging in trees 
and the other three bodies found 
lying nearby.  

b.  (If the veteran has provided 
the location of this incident 
regarding the attempted retrieval 
of a Jeep):  Whether U.S. military 
soldiers were fired upon and one of 
them killed by a rocket-propelled 
grenade on February 20, 1970, at 
the location the veteran has 
specified.  

The request to USASCRUR and any response 
received should be associated with the 
claims folder.  

4.  If verification of the aforementioned 
stressor(s) is received, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist to determine the 
nature and etiology of any current 
psychiatric disorder. In the examination 
request the verified stressors should be 
explicitly stated.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner must specify 
in the examination report that the claims 
folder and a copy of this remand have 
been reviewed.  If PTSD is diagnosed, the 
examiner must state in the examination 
report whether such diagnosis is based on 
a verified inservice stressor and then 
identify that stressor. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented. 

6. Thereafter, the RO should readjudicate 
the remanded issue.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent decision of 
the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 



